EXHIBIT 10.g

MANAGEMENT AGREEMENT



Agreement made this 15th day of December 1985, by and between Claire Road
Associates, a New Jersey limited partnership (the “Owner”), and K. Hovnanian
Investment Properties, Inc., a New Jersey corporation (the “Manager”), each
having an address of 10 Highway 35, P.O. Box 500, Red Bank, New Jersey 07701.





The parties agree as follows:





1.  Engagement.    Owner hereby engages Manager as the exclusive manager of the
property commonly known as HOVPARK Mini Storage, East Brunswick, New Jersey
which is described on Exhibit A attached (the “Property”). Manager accepts the
engagement.





2.  Term.    The term of this agreement (the “Term”) shall commence upon the
date of this Agreement and continue and remain in full force and effect until
terminated by either party by giving the other party 30 days’ written notice
thereof. Notwithstanding the foregoing, if the Manager fails to perform any of
its obligations under this Agreement, unreasonably interferes with Owner’s
business, fails to discharge any of Owner’s obligations under any use agreement
with a user or for other good cause, Owner may terminate this Agreement if,
after giving Manager notice of such failure, interference or other good cause,
Manager fails to cure same within ten working days of receipt of such notice.
Additionally, this Agreement shall terminate immediately if any action is taken
or suffered by Manager under any insolvency or bankruptcy act, if a receiver is
appointed to take possession of Manager’s assets, or if Manager makes an
assignment for the benefit of creditors. Manager shall indemnify and hold Owner
harmless from and against all claims, costs and other charges arising out of or
in connection with any cause for termination described in the preceding two
sentences.





3.  Manager’s Compensation.    In consideration of the performance of its
management duties under this Agreement, Manager shall be entitled to receive and
Owner shall pay to Manager a fee equal to three percent of the Gross Rents (as
defined below) actually collected by Manager for Owner’s account during the term
of this Agreement. Each month manager will submit an invoice to Owner itemizing
Manager’s compensation due. The fee shall be payable on a monthly basis within
15 days after the end of each calendar month, based upon the Gross Rents
collected during such calendar month. “Gross Rents” shall mean fixed rental
payments actually collected from users of the Property, exclusive of (a)
security deposits, advance user fees and amounts paid by reasons of the breach
of any user agreement, license, concession or similar agreement (unless and
until such deposits or payments shall have been applied to the payment of
current or past-due fixed rent), (b) late fees and lock sales (c) reimbursable
charges and expenses for extra services furnished to a tenant or occupant,
whether or not any of the excluded payments are characterized as use fees or
additional fees under the applicable use agreements or other agreements.





4.  Duties of Manager.    Manager shall, on behalf of and at the expense of
Owner (except as otherwise provided in clause (a) below), perform any and all
services required in connection with the operation of the Property, subject at
all times to Owner’s general supervision and control. Without limiting the
generality of the foregoing, Manager’s duties shall include the following:





(a)  On or before December 1 of each year during the Term, Manager shall submit
to owner for its approval a proposed operating budget for the Property, setting
forth all estimated receipts and disbursements relating to the Property for the
ensuing calendar year. Upon executing this Agreement, Manager shall promptly
prepare and submit to Owner for its approval a proposed operating budget for the
balance of the current calendar year. For purposes of this Agreement, an
operating budget shall be deemed an “Approved Budget” once it has been approved
in writing by Owner. Except as otherwise provided in this Agreement, or except
as approved in writing by Owner, Manager shall incur no expenses in connection
with the Property in addition to or in excess of those provided for in the
Approved Budget plus a ten percent variance factor. In the event that a
submitted budget is rejected by Owner, Manager shall operate under the last
Approved Budget on an item by item basis until a revised budget is approved in
writing by Owner except in the case of the initial approved budget.





(b)  Manager shall advertise available space in the Property for use through
customary media. (Yellow pages, local newspapers, etc.) Any major advertising
campaign will be reviewed with Owner.





(c)  Manager shall use its best efforts to rent space now or hereafter becoming
vacant to desirable users on terms and conditions satisfactory to Owner.



--------------------------------------------------------------------------------




(d)  Manager shall collect all use fees and other income payable with respect to
the Property and notify Owner on a monthly basis all occupancies, vacancies and
delinquencies.





(e)  Manager shall perform Owner’s obligations under any and all use agreements
for space at the Property and take necessary and appropriate action upon
complaints and requests of users.





(f)  Manager shall provide recommendations to Owner with respect to Property
alterations.





(g)  Manager shall, when necessary, institute legal actions, public sales or
other necessary proceedings for the collection of delinquent use fees and other
income from the Property, provided Manager shall employ counsel only as directed
by Owner.





(h)  Manager shall make or cause to be made all necessary repairs to the
Property, purchase all necessary supplies and materials, and do all other things
necessary to maintain the Property in a clean, safe and orderly condition and to
ensure compliance with all federal, state and local statutes, ordinances, rules
and regulations applicable to the operation of the Property. Manager shall
immediately notify Owner of any violations of any such statutes, ordinances,
rules and regulations and of any damage or destruction to any of the Property.
Unless otherwise specifically provided for in the Approved Budget for the then
current year, Manager shall not expend more than $2,500.00 for any single repair
or purchase without prior written authorization by Owner, except in the case of
emergency, in which case Manager shall promptly notify Owner of the repair or
purchase made to meet the emergency. Manager shall use its best efforts to make
all repairs and to obtain all materials, supplies and services at the lowest
available cost, yet consistent with Owner’s standard for the Property. Manager
shall remit to Owner any rebate, commission or discount allowed in connection
with foregoing.





(i)  Manager shall contract for electricity, gas, water, telephone, window and
such other utilities and services as shall be necessary and advisable for the
proper operation of the Property.





(j)  Manager shall perform all other services necessary for the care,
protection, maintenance and operation of the Property and the prevention of
waste, damage or injury to the Property.





(k)  Manager or its agent shall hire, discharge and supervise all persons
employed to carry cut Manager’s duties under this Agreement. Manager agrees to
use reasonable care in the selection of such employees and not to pay salaries
or benefits to employees in excess of those specified in the Approved Budget for
each category of employee, without Owner’s prior written consent. Upon owner’s
request, Manager shall obtain fidelity bonds for such employees from reputable
bonding companies in amounts satisfactory to Owner. It is expressly understood
and agreed that all employees shall be employees of Manager, as an independent
contractor, and not employees of Owner.





(l)  Manager or its agent shall prepare and file all forms for unemployment
insurance, withholding taxes, social security taxes, workmen’s compensation and
other forms required by federal, state or municipal authorities in connection
with employees employed in the operation of the Property.





(m)  Manager shall establish and maintain complete and orderly files containing
correspondence, rent records, payroll records, insurance policies, leases,
receipts, unpaid bills, vouchers and all other documents and papers pertaining
to the Property and the management and operation thereof, all of which shall be
and remain the property of the Owner and shall be available to Owner and its
representatives for inspection at any time during regular business hours.





(n)  Manager shall establish and maintain accurate and complete books of account
with proper entries of all receipts, income and disbursements pertaining to the
Property in accordance with generally accepted accounting principles,
consistently applied. Such books of account shall be and remain the property of
Owner and shall be available to Owner and its representatives for inspection at
any time during regular business hours.





(o)  Manager shall review all bills and statements received for services, work,
supplies and other expenditures incurred by or on behalf of Owner in connection
with the maintenance, operation and ownership of the Property and to pay or
cause to be paid in a timely fashion all expenses specified in the Approved
Budget and all other expenses approved by owner.





(p)  Manager shall review periodically all hazard, liability and other insurance
carried for the benefit of Owner in connection with the Property and maintain in
force and effect such insurance coverage as Manager reasonably



2


--------------------------------------------------------------------------------


deems necessary to protect Owner’s interests, but not less than the coverage and
limits of liability specified in the Approved Budget.



(q)  Manager shall cooperate and coordinate its activities with all other
persons performing work on the Property for owner and shall furnish advice and
recommendations to miner regarding changes and improvements considered desirable
and necessary by Manager to improve and further develop the Property. At Owner’s
request, Manager shall supervise and coordinate any construction in connection
with remodeling of existing space. Manager will supervise and coordinate
construction at cost plus 15%.





(r)  Manager shall advise owner immediately of the service upon Manager of any
summons, subpoena or other similar legal document, including, without
limitation, any notices, letters or other communications setting forth or
claiming any actual or alleged potential liability of Owner or the Property, or
of the receipt by Manager of any notice, demand, request or other communication
from any user of the Property or any mortgagee, deed of trust beneficiary,
ground lessor or insurer.





(s)  Manager shall prepare and furnish financial reports and statements in
accordance with the provisions of Paragraph 9 below.





5.  Operating Reserve Account.    The operating reserve account and monies
necessary to meet the shortfall for start-up costs of $450,000.00 shall be used
for any shortfall of expenses inclusive of debt service. These monies will be
available until operating income sufficiently covers all expenses inclusive of
debt service. At that point, if there is still a positive balance in the reserve
account, these monies shall be due to the Manager as an incentive fee. If this
reserve does not adequately meet said shortfall, the monies necessary to meet
the shortfall will be provided for by the Manager.





6.  Receipts by Manager.    All monies received by Manager for or on behalf of
Owner shall be and remain the property of Owner and shall not be commingled with
Manager’s own funds or funds held on account for other parties. Manager shall
promptly deposit all such monies in a bank account designated by Owner over
which Manager shall have no right or power by way of withdrawal, set off, claim
or otherwise.





7.  Disbursements by Manager.    Subject to the limitations contained in clause
(a) and (h) of Section 4 above, Manager shall make all necessary disbursements
for expenses incurred by it pursuant to any of the provisions of this Agreement.
Accordingly, Owner shall establish and maintain a bank account (the “Expense
Account”) which shall be funded from time to time by owner with amounts
necessary to pay expenses of the Properties on a timely basis. Manager shall
provide Owner with adequate notice of the amounts required in the Expense
Account. Owner shall reimburse Manager promptly for any disbursements which
Manager may elect to advance for the account of Owner which are made in
accordance in the terms of this Agreement.





10.  Indemnities.    Owner shall indemnify and hold Manager harmless from and
against all claims, damages, costs and other charges (including reasonable
attorneys fees and court costs) arising out of or in connection with the
management and operation of the Property, except for acts of Manager which are
outside the scope of this Agreement or are acts or omissions in violation of
this Agreement or law or amount to gross negligence or acts of willful or
reckless misconduct (collectively “Unauthorized Acts”). Manager shall indemnify
and hold Owner harmless from and against any and all claims, damages, costs
(including reasonable attorney’s fees and court costs)



3


--------------------------------------------------------------------------------


and other charges arising out of or in connection with Unauthorized Acts. The
indemnities set forth above shall not apply to any claim with respect to which
the indemnified party is covered by insurance, provided that this exclusion does
not invalidate the indemnified party’s insurance coverage. Each party shall
endeavor to procure from its insurers waivers of subrogation with respect to
claims against the other party under policies in which the other party is not a
named insured, and shall promptly notify the other party in the event that any
such waiver is unobtainable or is obtainable only upon payment of an additional
premium. If such waiver is obtainable only upon payment of an additional
premium, the other party shall have the right to pay such additional premium.



11.  Liability Insurance.    Owner shall at all times during the term of this
Agreement carry public liability insurance. Such insurance may be procured under
an umbrella policy. The limits of liability under the public liability insurance
shall be no less than $1,000,000 for each occurrence. Owner shall name the
Manager as an insured under the public liability insurance policy.





12.  Termination.    Upon termination of this Agreement for any reason
whatsoever, Manager shall:





(a)  immediately deliver to Owner any balance or monies of Owner or tenants,
security deposits, or both, held by Manager with respect to the Property;





(b)  immediately deliver to Owner all records, contracts, leases, receipts for
deposits, unpaid bills and any other papers or documents which pertain to the
Property; and





(c)  within 30 days following the termination of this Agreement, deliver to
Owner a final accounting, reflecting the balance of the income and expenses for
the Property as of the date of termination, including, but not limited to a
statement as described in clause (c) of Section 9 above for the portion of the
calendar year elapsed through the termination.





13.  Notices.    All notices referred to in this Agreement shall be deemed
properly given if in writing and sent by United States registered mail, return
receipt requested, to the Owner or Manager, at the addresses set forth above or
such other address as either party may from time to time designate by written
notice.





14.  Entire Agreement.    This Agreement contains the entire understanding of
the parties and it may not be changed or modified other than by written
instrument signed by authorized officers of both parties to this Agreement.





15.  Assignment.     This Agreement may not be assigned in whole or part by
Manager and any attempted assignment by Manager shall at Owner’s election
terminate this Agreement without any liability for further payment under this
Agreement.





16.  Recordings.    This Agreement may not be recorded by either party, any such
attempted recording shall constitute a material breach of and default under this
Agreement.





17.  Successors and Assigns.    This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and assigns.





Owner and Manager have duly executed this Agreement.





Claire Road Associates, A New Jersey Limited Partnership



By:
  /s/ Ara K. Hovnanian
Ara K. Hovnanian, General Partner




K. Hovnanian Investment Properties, Inc.



By:
  /s/ Edward Krisinski, Jr.
Edward Krisinski, Jr.
Vice President — Construction


4


--------------------------------------------------------------------------------